                  Case 3:20-cv-02131-GPC-JLB Document 6 Filed 03/31/21 PageID.48 Page 1 of 3



                   1 OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   2 DAVID RAIZMAN, CA Bar No. 129407
                       david.raizman@ogletree.com
                   3 AMBER L. ROLLER, CA Bar No. 273354
                       amber.roller@ogletree.com
                   4 J. NICHOLAS MARFORI, CA Bar No. 311765
                       nicholas.marfori@ogletree.com
                   5 400 South Hope Street, Suite 1200
                       Los Angeles, California 90071
                   6 Telephone: 213-239-9800
                       Facsimile: 213-239-9045
                   7
                       Attorneys for Defendant
                   8 SPROUTS FARMERS MARKET, INC.

                   9                            UNITED STATES DISTRICT COURT
                  10                      SOUTHERN DISTRICT OF CALIFORNIA
                  11 Amber Gilles,                                 Case No. 3:20-cv-02131-GPC-JLB
                  12               Plaintiff,                      DEFENDANT’S REPLY
                                                                   MEMORANDUM IN SUPPORT OF
                  13         v.                                    ITS MOTION TO DISMISS
                                                                   PLAINTIFF’S COMPLAINT
                  14
                     Sprouts Farmers Market, Inc. and Does         PURSUANT TO FED. R. CIV. PROC.
                                                                   RULE 4(M)
                  15 1 through 20, Inclusive,

                  16             Defendants.                       Date:              April 30, 2021
                                                                   Time:              1:30 p.m.
                  17                                               Place:             Courtroom 2D
                  18                                               Complaint Filed: October 30, 2020
                                                                   Trial Date:      None
                  19                                               District Judge: Hon. Gonzalo P. Curiel
                  20                                               Magistrate Judge: Hon. Jill L. Burkhardt
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
                                                                                 Case No. 3:20-cv-02131-GPC-JLB
46605737_1.docx
                           DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S
                                           COMPLAINT PURSUANT TO FED. R. CIV. PROC. 4(M)
                  Case 3:20-cv-02131-GPC-JLB Document 6 Filed 03/31/21 PageID.49 Page 2 of 3



                  1                 MEMORANDUM OF POINTS AND AUTHORITIES
                  2          The opposition brief of plaintiff Amber Gilles (“Plaintiff”) to the Rule 4(m)
                  3   motion to dismiss of defendant SF Markets, LLC (“Sprouts,” erroneously sued as
                  4   “Sprouts Farmers Market, Inc.”) attempts to explain why it took 110 days to serve
                  5   Sprouts and served Sprouts’ Corporate Secretary at his home when Sprouts’ registered
                  6   agent for service in California and Arizona – CSC – is widely known for its role as a
                  7   registered agent.
                  8          What is more significant is what the Opposition does not say in defending
                  9   Plaintiff’s failure to timely serve the Complaint.1 Plaintiff does not: (1) provide a
              10      declaration (or other admissible evidence) of her process server’s alleged attempts to
              11      serve Sprouts at its corporate headquarters; (2) explain why she did not serve CSC,
              12      one of the largest and best known agents for service of process; (3) explain why it did
              13      not serve Sprouts as a corporate entity either at its headquarters when her process
              14      server was allegedly present at headquarters trying to serve Brandon Lombardi or by
              15      mail-serving a foreign corporation (see Cal. Civ. Proc. Code § 415.40); (4) attach or
              16      identify any public filing that lists Brandon Lombardi as a registered agent for service
              17      of process for Sprouts, despite claiming that she relied on such a document in
              18      attempting to serve Mr. Lombardi, instead of Sprouts’ registered agent for service of
              19      process; (5) explain why Plaintiff did not seek relief from the 90-day service
              20      requirement when it was allegedly having difficulty serving Sprouts; (6) explain why
              21      it took so long to find Brandon Lombardi’s home address when the top two results of
              22

              23      1
                        If only to correct the public record created by a gross, factual inaccuracy in
              24      Plaintiff’s Opposition, Sprouts is compelled to point out that its Corporate Office
                      was never closed “due to a Covid outbreak.” Sprouts Corporate Office has remained
              25      open, with non-essential employees working remotely, since March 16, 2020 and has
                      never experienced a “Covid outbreak.” A majority of Sprouts’ corporate employees,
              26      aside from the receptionist, Director of Safety, and mailroom staff, have been
                      working remotely to prevent Covid-19 cases in corporate employees. The essential
              27      employees identified above who work onsite follow social distancing and mask-
                      wearing protocol. All employees who report to the Corporate Office in person are
              28      required to submit a health questionnaire and follow Covid-screening protocol.
                                                                   1                 Case No. 3:20-cv-02131-GPC-JLB
                          DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S
46605737_1.docx
                                          COMPLAINT PURSUANT TO FED. R. CIV. PROC. 4(M)
                  Case 3:20-cv-02131-GPC-JLB Document 6 Filed 03/31/21 PageID.50 Page 3 of 3



                  1   a simple Google search reveals that address in less than 1 second (see Exhibit A); or
                  2   (7) explain why it still has not filed a proof of service in this action.
                  3         These significant, unaddressed questions raise serious doubts about the veracity
                  4   of Plaintiff’s account of her attempts at service. Plaintiff’s gamesmanship in delaying
                  5   the service of the Complaint and then unnecessarily serving Sprouts’ Corporate
                  6   Secretary at his home, followed by her wanting explanation for this course of conduct,
                  7   should not be rewarded.
                  8         For the reasons explained above, Defendant respectfully submits that the Court
                  9   should dismiss this action without prejudice pursuant to Rule 4(m).
              10

              11                                               Respectfully submitted,
              12      DATED: March 31, 2021                    OGLETREE, DEAKINS, NASH, SMOAK &
                                                               STEWART, P.C.
              13

              14

              15                                               By: /s/ David Raizman
                                                                   David Raizman
              16                                                   Amber L. Roller
                                                                   J. Nicholas Marfori
              17
                                                               Attorneys for Defendant
              18                                               SPROUTS FARMERS MARKET, INC.
              19                                                                                       46605737.1

              20

              21

              22

              23

              24

              25

              26

              27

              28
                                                             2                  Case No. 3:20-cv-02131-GPC-JLB
                          DEFENDANT’S REPLY MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS PLAINTIFF’S
46605737_1.docx
                                          COMPLAINT PURSUANT TO FED. R. CIV. PROC. 4(M)
